March 4, 2022


                                                           Supreme Court

                                                           No. 2020-138-Appeal.
                                                           (PC 19-10369)



                Gloria Nerney             :

                     v.                   :

           Town of Smithfield.            :




                NOTICE: This opinion is subject to formal revision
                before publication in the Rhode Island Reporter. Readers
                are requested to notify the Opinion Analyst, Supreme
                Court of Rhode Island, 250 Benefit Street, Providence,
                Rhode Island 02903, at Telephone (401) 222-3258 or
                Email opinionanalyst@courts.ri.gov, of any typographical
                or other formal errors in order that corrections may be
                made before the opinion is published.
                                                              Supreme Court

                                                              No. 2020-138-Appeal.
                                                              (PC 19-10369)


               Gloria Nerney                :

                     v.                     :

            Town of Smithfield.             :


         Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                      OPINION

         Justice Robinson, for the Court. The plaintiff, Gloria Nerney,1 appeals from

a March 17, 2020 judgment of the Providence County Superior Court dismissing her

amended complaint, in which she in substance sought a writ of mandamus ordering

the defendant, the Town of Smithfield (the Town), to remove several trees and plants

that were planted on the Town’s property by certain neighboring landowners. This

case came before the Supreme Court pursuant to an order directing the parties to

show cause why the issues raised in this appeal should not be summarily decided.

After carefully considering the parties’ arguments (both written and oral) and after

reviewing the record, we are of the opinion that cause has not been shown and that



1
         The plaintiff appeared before this Court pro se, as was the case in the Superior
Court.

                                           -1-
the appeal may be resolved without further briefing or argument. For the reasons

set forth in this opinion, we affirm the judgment of the Superior Court.

                                           I

                                  Facts and Travel

      The controversy that gave rise to this case involves a wall and several trees

and plants located on a municipally owned right of way in Smithfield, Rhode Island,

which right of way abuts the property of, Richard and Janice Andersen.2 It is

undisputed that in 2010 the Andersens replaced an existing wall, which had

originally been built by the Town, and planted thirty-two trees and plants

immediately behind that wall on the Town’s property and without the Town’s

approval.3 Since then, several neighbors have taken issue with the Andersens’

actions; those neighbors have voiced their complaints to various Town employees,




2
       The persons who replaced the wall and planted the trees and plants that are
the focus of the instant dispute are referred to at various times in the record as “the
Andersons” and as “the Andersens.” For present purposes, we will hereinafter
simply spell their surname as “Andersen.” They are not parties to this case.
3
      It is further undisputed that, prior to planting the trees in question, the
Andersens applied to the Town on June 29, 2010 for a soil erosion permit, seeking
permission to plant a “hedgerow on [their] property line” and to “repair beach wall
[and] add [a] stairway.” That permit was granted by the Town Engineer on July 7,
2010, allowing the Andersens to undertake the requested actions, but only to the
extent that said actions would be taken on the Andersens’ own property.

                                         -2-
seeking removal of the trees and plants.4 On numerous occasions, Ms. Nerney has

also contacted various Town employees in an attempt to bring about the removal of

the trees and plants, but always to no avail. Over the years, several Town employees

have looked into the complaints about the trees and plants (which, we repeat, are on

the Town’s property); but there has been no resolution that was satisfactory to Ms.

Nerney—or, presumably, to the other aggrieved residents.

      On October 23, 2019, Ms. Nerney filed in the Superior Court an amended

complaint (which varied from her original complaint to a de minimis extent) against

the Town, in which she set forth the above-summarized factual allegations. While

Ms. Nerney did not specify in her amended complaint a particular cause of action

that might entitle her to relief, she was clear as to the nature of the relief she sought—

namely, an order directing the Town to enforce “Town and State laws, regulations

and ordinances by removing * * * all the trees and plants which were illegally

planted within the Town’s street line[.]”5



4
       In addition, a separate civil action was filed in the Superior Court by certain
parties referred to in the record simply as “the Tobins.” That litigation resulted in a
permanent injunction enjoining the Andersens “from maintaining the disputed
[trees] in excess of six (6) feet in height[.]”
5
       Ms. Nerney’s amended complaint also included a count based on G.L. 1956
§ 45-23-1.2(b), asserting that a public hearing should have been held prior to the
planting of the trees and plants. She based that assertion on her view that said
planting involved a modification to the property line in question, which would be a
departure from what is depicted on the Town’s official map. While Ms. Nerney’s
                                          -3-
      In response, the Town filed a motion to dismiss pursuant to Rule 12(b)(6) of

the Superior Court Rules of Civil Procedure,6 alleging that Ms. Nerney had “failed

to set forth a cause of action justifying [the] extraordinary remedy” sought. In the

alternative, the Town argued that the only “conceivable cause of action” which could

be inferred from Ms. Nerney’s amended complaint was a request for some form of

declaratory relief or a writ of mandamus.7 We share the view of the hearing justice

that the relief actually sought by Ms. Nerney was a writ of mandamus.

      A hearing on the motion to dismiss took place on March 11, 2020, at which

hearing the parties relied on their above-summarized contentions. With respect to

the writ of mandamus, the hearing justice ruled that the Town did not have a

ministerial duty to remove the trees and plants at issue because, in her estimation,

making a decision about that issue would be “part of [the Town’s] executive



argument in this regard is duly noted, she has failed to put forth evidence in support
of this allegation.
6
        While the Town filed its motion to dismiss under the broad umbrella of Rule
12, it is clear from its memorandum in support of that motion that the Town based
its motion on Rule 12(b)(6), which provides in pertinent part that a defendant may
move to dismiss a complaint based on a plaintiff’s “[f]ailure to state a claim upon
which relief can be granted[.]”
7
      The Town also asserted that there were other reasons warranting dismissal
under Rule 12(b)(6). However, it is our view that the hearing justice’s ruling on the
mandamus issue constituted a good and sufficient reason for granting the motion to
dismiss, and this opinion will be limited to an analysis of that issue.

                                        -4-
function” and is a “discretionary function[.]”8 She added that a decision as to

whether or not to require the Andersens to comply with the terms of the permit issued

to them also fell within that “executive function” and ultimately “require[s] a level

of discretion.” The hearing justice also commented that Ms. Nerney had other

adequate remedies at law through which she could address her concerns; and she

indicated that one such remedy would be filing suit against the Andersens. In the

end, the hearing justice dismissed Ms. Nerney’s amended complaint given that the

“mandamus issues” were “not curable.” A timely notice of appeal was filed on April

3, 2020.

                                          II

                                Standard of Review

      When reviewing a motion to dismiss pursuant to Rule 12(b)(6) of the Superior

Court Rules of Civil Procedure, “this Court applies the same standard as the hearing

justice[.]” Chariho Regional School District v. Gist, 91 A.3d 783, 787 (R.I. 2014);

see Narragansett Electric Co. v. Minardi, 21 A.3d 274, 278 (R.I. 2011). It is well

settled that a Rule 12(b)(6) motion is properly granted “only when it is clear beyond

a reasonable doubt that the plaintiff would not be entitled to relief under any set of


8
       The hearing justice also alluded to what she considered to be the problematic
nature of Ms. Nerney’s standing. However, since we are of the view that the ruling
on the mandamus issue was a fully adequate ground for the grant of the motion to
dismiss, we see no reason for opining with respect to the somewhat fact-intensive
issue of standing in this context.
                                        -5-
facts that could be proven in support of the claim.” Chariho, 91 A.3d at 787 (internal

quotation marks omitted). We also recognize that, “[b]ecause the sole function of a

motion to dismiss is to test the sufficiency of the complaint, our review is confined

to the four corners of that pleading.” Ho-Rath v. Rhode Island Hospital, 115 A.3d

938, 942 (R.I. 2015) (internal quotation marks omitted). Moreover, “[i]n applying

this standard, we will assume the allegations contained in the complaint to be true

and view the facts in the light most favorable to the plaintiff.” Crenshaw v. State,

227 A.3d 67, 71 (R.I. 2020) (brackets and internal quotation marks omitted); see

Chariho, 91 A.3d at 788.

                                         III

                                      Analysis

                                          A

                   Principles Relative to Writs of Mandamus

      It is a basic principle that “the issuance of a writ of mandamus [is] both an

extreme and an extraordinary remedy.” Chariho, 91 A.3d at 788 (internal quotation

marks omitted); see also City of Providence v. Estate of Tarro, 973 A.2d 597, 604

(R.I. 2009); see generally Cheney v. United States District Court for the District of

Columbia, 542 U.S. 367, 380-81 (2004); 52 Am. Jur. 2d Mandamus § 22 (2022).

Consequently, a writ of mandamus “will be issued only when: (1) the petitioner has

a clear legal right to the relief sought, (2) the respondent has a ministerial duty to


                                        -6-
perform the requested act without discretion to refuse, and (3) the petitioner has no

adequate remedy at law.” Muschiano v. Travers, 973 A.2d 515, 520 (R.I. 2009)

(emphasis added) (internal quotation marks omitted). Ultimately, “[f]or mandamus

to lie, [the petitioner] must satisfy all three aforementioned conditions.” Id. at 521.

      This Court has clearly stated that “[a] ministerial function is one that is to be

performed by an official in a prescribed manner based on a particular set of facts

without regard to or the exercise of his own judgment upon the propriety of the act

being done.” New England Development, LLC v. Berg, 913 A.2d 363, 368-69 (R.I.

2007) (internal quotation marks omitted); see also Estate of Tarro, 973 A.2d at 604;

see generally Wilbur v. United States, 281 U.S. 206, 218 (1930) (“Mandamus is

employed to compel the performance, when refused, of a ministerial duty, this being

its chief use.”). It is a basic principle that “[m]andamus will not be issued to compel

a public officer to perform an act the performance of which rests within his

discretion.” Estate of Tarro, 973 A.2d at 605 (internal quotation marks omitted).

And we have further stated that, “[i]f the performance of the duty involves the

exercise of discretion or judgment, the writ will not be issued except in cases where

there has been an abuse of discretion.” Id. (internal quotation marks omitted).




                                         -7-
                                          B

               Application of Those Principles to the Case at Bar

      Although not articulated by Ms. Nerney in so many words, the essence of her

contention is that the hearing justice erred in ruling that the requested act was

discretionary rather than ministerial in nature. We are not persuaded by this

contention. As the hearing justice aptly stated: “This is not a situation where the

Town has refused to accept something that [Ms. Nerney] wanted to file with the

town council or something that [she] wanted to file with the [town] clerk, which

* * * would be a ministerial type [of] act.” Rather, as the hearing justice also noted,

the decision as to whether or not to remove the trees and plants at issue is “part of

[the Town’s] executive function, its discretionary function, to enforce the laws”—

as is also true with respect to a decision by the Town requiring the Andersens to

comply with the express terms of the permit issued to them.

      While we view as unfortunate and regrettable9 the Town’s failure to

meaningfully resolve the complaints and allegations relative to the disputed trees


9
     We are of one mind with the heartfelt prefatory remarks addressed to Ms.
Nerney by the hearing justice just before she rendered her decision on the merits:

             “I can completely as a human being understand and
             appreciate your frustration. And I understand and
             appreciate your questions about why the Town isn’t doing
             its job. And I am not as deep into the facts as you are or
             as [counsel for the Town] is by any stretch of the
             imagination. But I certainly hear the frustration. And
                                         -8-
and plants (which are on the Town’s property) in a manner satisfactory to Ms.

Nerney and other discontented neighbors, we are of the opinion after careful

deliberation that a decision as to how to deal with the very real problem posed by

the location of the trees and plants and by the Andersens’ failure to adhere to the

explicit terms of their permit falls within the Town’s discretionary authority

concerning how to enforce its own ordinances and the permits it issues. See O’Neill

v. Carr, 522 A.2d 1213, 1214-15 (R.I. 1987); see also Diorio v. Hines Road, LLC,

226 A.3d 138, 148 (R.I. 2020). Accordingly, it is our holding that, since it has been

established that the decision as to how to deal with the instant problem rests within

the discretion of the Town, mandamus does not lie.10

      Consequently, even when we treat all of the allegations contained in Ms.

Nerney’s amended complaint as true, we perceive no error in the hearing justice’s

grant of the Town’s motion to dismiss.




             there does pop up in my mind a question, you know, what
             [is the Town] doing? How come [the Town is] not taking
             care of this?”
10
       In this opinion, we have addressed only what was in substance Ms. Nerney’s
request for a writ of mandamus, through which she sought an order compelling the
Town to remove the disputed trees and plants. However, our holding with respect
to the mandamus issue does not obviate the reality that, as the hearing justice
specifically alluded to in the course of rendering her decision, Ms. Nerney remains
entirely free to pursue such other remedies as might be available.
                                         -9-
                                     IV

                                 Conclusion

      For the reasons set forth in this opinion, we affirm the judgment of the

Superior Court granting the defendant’s motion to dismiss. The record may be

returned to that tribunal.




                                    - 10 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        Gloria Nerney v. Town of Smithfield.

                                     No. 2020-138-Appeal.
Case Number
                                     (PC 19-10369)

Date Opinion Filed                   March 4, 2022

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Associate Justice William P. Robinson III


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Melissa E. Darigan

                                     For Plaintiff:

                                     Gloria Nerney, Pro Se
Attorney(s) on Appeal                For Defendant:

                                     Patricia A. Buckley, Esq.
                                     Todd J. Romano, Esq.




SU-CMS-02A (revised June 2020)